Allowability Notice
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not teach, suggest, or render obvious the teaching of instant independent claim 1, particularly:
A refrigerator cooling system comprising a pipe forming a loop and communicating successively with a compressor, a condenser, a refrigerant amount regulator, a capillary tube and an evaporator, the refrigerant amount regulator comprising a storage device having an adjuster and a storage cavity provided therein, an opening of the storage device communicating the storage cavity with the pipe and the adjustor comprising a sealer configured to pen and close the storage cavity to the pipe, such that when the amount of refrigerant in the cooling system is required to be increased while the compressor is stopped, the sealer is separated from the opening so that refrigerant in the storage cavity flows into the cooling system through the opening and then, after a first set period of time, the sealer is attached to the opening to close the opening and such that when the amount of refrigerant in the cooling system is required to be decreased while the compressor is operated, the sealer is separated from the opening so that refrigerant in the cooling system to flows into the storage cavity through the opening and then, after a second set period of time, the sealer is attached to the opening to close the opening.


    PNG
    media_image1.png
    386
    559
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    262
    media_image2.png
    Greyscale

Chinese Publication No. CN 106482303 A to Hanru et al. teaches in figs. 1 and 2, shown above, a refrigeration cycle system having a compressor (2), condenser (4), refrigerant amount regulator (1), expansion device (6) and evaporator (3) arranged in a loop, the regulator including an inlet (104) and an outlet (105) and a storage cavity (103) formed therein such that the action of a piston (102) causes the cavity (103) to expand or contract to change the storage of refrigerant in the cavity.  Hanru does not teach the piston 
A machine translation of Hanru been provided by the examiner with the Non-Final Rejection of 8 September 2021.

    PNG
    media_image3.png
    558
    749
    media_image3.png
    Greyscale

 US Publication No. 2015/0330684 A1 to Goel et al. teaches in fig. 1A, shown above, and in ¶¶ 24 and 44-45, a refrigeration system having a “charge compensator apparatus 101” including a reservoir (124) opened and closed by a valve (126) which is opened “for a set amount of time” by a controller to allow refrigerant to flow from the refrigerant circuit into the compensator or vice versa depending upon the differential 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	1 March 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763